Citation Nr: 0922700	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-18 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  He served in the Republic of Vietnam from 
March 1968 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In November 2003, the Veteran testified at a hearing before a 
hearing officer at the RO.

In a decision issued in June 2004, the Board denied the 
Veteran's claim for service connection for hypertension, and 
bilateral leg and hand disabilities.  The Veteran appealed 
the denial of his claims to the United States Court of 
Appeals for Veterans Claims (the Court).  In January 2007, 
his representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision with regard to the bilateral leg disability and 
remand the issue for further development and readjudication.

The Veteran withdrew the appeal of the denials of service 
connection for hypertension and a bilateral hand disability.  
The Court granted the joint motion in a January 2007 order 
and returned the case to the Board for compliance with the 
directives specified.  

In March and September 2008, the Board remanded the Veteran's 
appeal for compliance with the joint motion.  The case has 
now returned to the Board for further appellate action.  

In March 2009, the Veteran submitted a statement which could 
be construed as a claim for service connection for hepatitis 
C, and "constant elevated blood sugar."  These issues are 
referred to the RO for initial adjudication.


FINDING OF FACT

A bilateral leg disability, to include peripheral vascular 
disease and degenerative joint disease of the knees, was not 
present in service and is not the result of a disease, 
injury, or exposure to herbicides in service.


CONCLUSION OF LAW

A bilateral leg disability, to include peripheral vascular 
disease and degenerative joint disease of the knees, was not 
incurred or aggravated during service and is not proximately 
due to or the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2008, subsequent to the initial 
adjudication of the claim, the Appeals Management Center 
(AMC) notified the Veteran of the evidence needed to 
substantiate his claim for service connection.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the October 2008 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claim in a March 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

The Joint Motion specified that the Veteran should be 
afforded a VA examination by a qualified physician to 
ascertain the nature and etiology of any current disorder.  
The parties agreed that the examiner must identify all 
current disorders and indicate whether any disorder was 
related to service, including exposure to Agent Orange.  The 
examiner was also required to provide a rationale for the 
opinion.  The Veteran was provided the required VA 
examinations in May 2008 and October 2008.  The May 2008 
examiner provided parts of the necessary opinion, but did not 
provide the necessary opinion with regard to a diagnosed knee 
disability.  The Board therefore, remanded the case again to 
obtain this opinion.  The October 2008 examiner provided the 
required opinion with a rationale.

The Veteran has contended that the October 2008 examination 
was inadequate because the claims folder was not present at 
the time of the examination.  The examiner, however, reported 
in the examination report that the claims file was reviewed.  
The Veteran also contends that the examiner did not consider 
hepatitis C, constant high blood sugar, peripheral vascular 
disease, and heart bypass surgery, which the Veteran asserts 
were contributory factors to peripheral vascular disease in 
the lower extremities.  The May 2008 examiner did consider 
all of the diagnoses that in the examiner's opinion affected 
the lower extremities.  The principle diagnoses involving the 
legs were found to be peripheral arterial disease of both 
lower extremities and left hemiparesis secondary to stroke.  
Vitamin B 12 deficiency was a factor thought to possibly be 
affecting the lower extremities.  The examiner did not 
consider all of the factors that the Veteran now argues are 
responsible for lower extremity disability, but the physician 
did consider all of the Veteran's medical history and 
provided an opinion as to the factors that he found had an 
impact on the Veteran's lower extremity disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a bilateral leg 
disability as a result of his exposure to herbicides during 
his active duty service in Vietnam. 

Service treatment records are negative for evidence of 
complaints or treatment for a bilateral leg disability.  The 
examination for separation in August 1968 shows that the 
Veteran's lower extremities were found to be normal.  

The post-service medical evidence of record establishes that 
the Veteran experienced a stroke in August 1995 secondary to 
severe hypertension.  He was noted to have had an earlier 
stroke two months prior that was also associated with 
hypertension.  

Mild left side hemiparesis in the lower extremity with distal 
weakness and depressed reflexes was reported to have resulted 
from the stroke and upon discharge from the hospital in 
September 1995, the Veteran had minimal decreased function in 
his left arm and leg.

In June 1998, the Veteran was provided a carotid Doppler 
study after he continued to complain of left side weakness.  
An accumulation of plaque was noted in the right carotid 
artery that produced a 90 percent or greater narrowing of the 
artery.  

Based on these findings, the Veteran underwent a cardiac 
catheterization, peripheral angiography, and coronary artery 
bypass graft.  During his hospitalization, he developed an 
occluded left femoral artery.

In August 1998, the Veteran underwent an aortobifemoral 
bypass graft to treat his peripheral vascular disease.  

The Veteran's private physician noted in January 1999 that 
his recovery from surgery had taken some time and he had 
complaints of numbness and pain in the left leg that had 
gradually improved.  The Veteran still experienced some left 
foot numbness.  Upon examination, he had lower extremity 
"noninvasives" and continued to show significant symptoms 
of peripheral vascular disease.

In February 2003 the Veteran complained of numbness in his 
legs and was diagnosed as having moderate to severe 
ileofemoral obstructive artery disease based on a lower 
extremity arterial study.  

The Veteran was provided an Agent Orange examination at the 
Columbia VA Medical Center (VAMC) in April 2005.  He reported 
having had a stroke in 1995 with residual left-sided weakness 
and peripheral vascular disease with a bypass in 1998.  He 
reported exposure to Agent Orange while in Vietnam in 1968.  
Left knee flexion was limited to 45 degrees and left arm and 
leg weakness were noted; otherwise, the examination was 
normal.  Peripheral vascular disease with a bypass in 1998 
was diagnosed.  

The Veteran underwent an abdominal aortography in May 2003 
and was diagnosed with severe peripheral artery disease.

Upon VA examination in May 2008, the Veteran reported the 
onset of numbness in his feet in 1996 with an aortobifemoral 
bypass graft in 1998 that did not seem to alleviate the 
numbness.  He retired from his job after 32 years of working 
due to his medical conditions including peripheral vascular 
disease.  He could walk a quarter of a mile and was limited 
in his daily activities by his peripheral vascular disease 
due to his difficulty moving around.  

Following a physical examination, the examiner diagnosed 
peripheral arterial disease of the both lower extremities, 
left hemiparesis secondary to stroke, hyperreflexia of both 
lower extremities, equivocal nerve conduction study evidence 
of peripheral neuropathy of the feet, and a vitamin B-12 
deficiency.  

After reviewing the claims folder, the examiner concluded 
that it was less likely as not that any current bilateral leg 
disability was related to a disease or injury in service 
including herbicide exposure.  The Veteran's major diagnosed 
conditions affecting his lower extremities were peripheral 
arterial disease, left hemiparesis secondary to stroke, and a 
B-12 deficiency.  The examiner after reviewing the history 
contained in the claims folder and by the Veteran, reported 
that none of these conditions existed in military service and 
that they had not been linked to Agent Orange exposure.  

The Veteran was provided another VA examination in May 2008.  
He reported that his knee problems were due to overuse from 
his duties as a paratrooper during service, but also stated 
that his joint problems did not begin until 1996.  Following 
service, the Veteran worked in a factory and remembered 
seeking treatment for his knees in 1989.  He did not recall 
the specific onset of any knee problems during service.  
Examination of the knees showed some loss of motion, laxity, 
tenderness, and crepitus.  X-rays indicated no acute 
abnormalities but showed osteoporosis.  The diagnosis was 
bilateral chronic knee strain.  

The Veteran's most recent VA examination was conducted in 
October 2008.  He denied any knee injuries or pain during 
service, and stated that his knee problems began in 1989 when 
his whole legs began hurting.  The Veteran also stated that 
he was diagnosed with peripheral vascular disease due to his 
smoking in 1989.  His current complaints were minimal knee 
pain and pain in his entire legs.  Following the physical 
examination and X-rays, the examiner diagnosed degenerative 
joint disease of the bilateral knees.  

The examiner determined that the majority of the Veteran's 
leg pain was caused by his severe peripheral vascular disease 
with intermittent claudication.  He also concluded that the 
Veteran's arthritis was not due to service or Agent Orange 
exposure as the symptoms began in 1989, long after military 
service, and the Veteran had no severe injuries during 
service that predisposed him to degenerative disease in the 
knees.  

The Veteran's exposure to herbicides is presumed, based upon 
his service in Vietnam, but neither peripheral vascular 
disease nor degenerative joint disease are subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  

Although the record shows no disability of the bilateral 
lower extremities subject to presumptive service connection 
on the basis of herbicide exposure, service connection could 
still be established with proof of direct service incurrence.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir.1994).

Turning to the issue of direct service connection, the record 
shows current diagnoses of peripheral vascular disease and 
degenerative joint disease of the lower extremities.   In 
addition, the Veteran's exposure to Agent Orange is presumed 
based on his Vietnam service.  Therefore, two of the three 
elements necessary for service connection-current disability 
and an in-service disease or injury-are demonstrated.

While the Veteran has current diagnoses of peripheral 
vascular disease and degenerative joint disease of the knees, 
there is no objective evidence of these disorders until 1995, 
more than 25 years after his discharge from service.  While 
the Veteran reported the onset of leg pain in 1989 during his 
October 2008 VA examination, this still dates the beginning 
of symptoms more than 20 years after his separation from 
service.  

There is also no other evidence of a continuity of 
symptomatology since service.  The Veteran has not reported 
such continuity and there is no clinical or other lay 
evidence of ongoing symptoms since service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's degenerative joint disease was present in service 
or in the year immediately after service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The record contains no other competent medical evidence of a 
nexus between the Veteran's current disabilities of the 
bilateral lower extremities and his active duty service, 
including exposure to herbicides.  The May 2008 and October 
2008 VA examiners specifically found that the Veteran's 
peripheral vascular disease and degenerative joint disease 
were not associated with his active duty service to include 
exposure to Agent Orange.  Furthermore, records of treatment 
from the Veteran's private physicians clearly establish that 
his peripheral vascular disease was a residual of his cardiac 
catheterization, peripheral angiography, and coronary artery 
bypass graft performed in 1998.   

As alluded to earlier, the Veteran has contended that he has 
leg disability as a result of multiple diseases; but a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  With regard to his contention that the 
claimed disability is related to elevated blood sugar 
readings, the May 2008 examiner noted that there had been no 
findings of diabetes.  As to the contention that the leg 
disability is related to Hepatitis C, the record contains no 
findings of that disease or evidence linking it to service.  
More importantly, perhaps, no medical professional has found 
the leg disabilities to be related to Hepatitis C.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a bilateral leg 
disability, to include as due to herbicide exposure is 
denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


